Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”), dated as of May 20, 2016, is by and
among Gladstone Commercial Corporation, a Maryland corporation (the “Company”),
each Purchaser listed under the heading “Direct Purchasers” on Schedule A (each,
a “Direct Purchaser”), each Investment Adviser listed under the heading
“Investment Advisers” on the signature pages hereto (each, an “Investment
Adviser”) who is entering into this Agreement on behalf of itself (as to
paragraph 4 of this Agreement) and those Purchasers which are a fund or
individual or other investment advisory client of such Investment Adviser listed
under its respective name on Schedule B (each, a “Client”), and each
Broker-Dealer listed on Schedule C (each, a “Broker-Dealer”) which is entering
into this Agreement on behalf of itself (as to paragraph 5 of this Agreement)
and those Purchasers which are customers for which it has power of attorney to
sign listed under its respective name on Schedule C (each, a “Customer”). Each
of the Customers, Direct Purchasers and Clients are referred to herein as
individually, a “Purchaser” and collectively, the “Purchasers”.

WHEREAS, the Purchasers desire to purchase from the Company (or their Investment
Advisers and Broker-Dealers desire to purchase on their behalf from the
Company), and the Company desires to issue and sell to the Purchasers up to an
aggregate of 1,200,000 shares (such number of shares actually sold pursuant to
this Agreement, the “Securities”) of the Company’s 7.00% Series D Cumulative
Redeemable Preferred Stock, par value $0.001 per share, having a liquidation
preference equivalent to $25.00 per share (the “Series D Preferred Stock”), with
the number of Securities acquired by each Purchaser set forth opposite the name
of such Purchaser on Schedule A, Schedule B or Schedule C, as the case may be.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

1. Purchase and Sale. Subject to the terms and conditions hereof, the Investment
Advisers and the Broker-Dealers (on behalf of Purchasers which are Clients and
Customers, respectively) and the other Purchasers hereby severally and not
jointly agree to purchase from the Company, and the Company agrees to issue and
sell to the several Purchasers, the number of Securities set forth next to such
Purchaser’s name on Schedule A, Schedule B or Schedule C, as the case may be, at
a price per share of $25.00, including accrued dividends from May 25, 2016, for
an aggregate purchase amount in an amount as set forth on Schedule D hereof (the
“Purchase Price”) at the Closing (as defined below).

2. Representations and Warranties of Purchasers. Each Purchaser represents and
warrants with respect to itself that:

(a) Due Authorization. Such Purchaser has full power and authority to enter into
this Agreement and is duly authorized to purchase the Securities in the amount
set forth opposite its name on Schedule A, Schedule B or Schedule C, as the case
may be. This Agreement has been duly authorized by such Purchaser and duly
executed and delivered by or on behalf of such Purchaser. This Agreement
constitutes a legal, valid and binding agreement of such Purchaser, enforceable
against such Purchaser in accordance



--------------------------------------------------------------------------------

with its terms except as may be limited by (i) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights or remedies of creditors or (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law and the discretion of the court before which any proceeding
therefor may be brought (the “Enforceability Exceptions”).

(b) Prospectus and Prospectus Supplement. Such Purchaser has received a copy of
the Company’s Basic Prospectus dated February 1, 2016 and Prospectus Supplement
dated May 20, 2016 (each as defined below).

(c) Independent Investment Decision. Such Purchaser has made its investment
decision independently and not as a result of a recommendation of the Placement
Agent.

(d) Ownership of Excess Shares of Capital Stock. As of the date hereof and after
giving effect to the transaction contemplated hereby, such Purchaser, together
with its subsidiaries and affiliates, does not own directly or indirectly more
than 9.8% of the issued and outstanding capital stock of the Company. Purchaser
expressly acknowledges that the provisions of the Company’s Articles of
Incorporation, as amended or supplemented (the “Charter”), contain limitations
on the Purchaser’s ownership of the Company’s capital stock, which, among other
things, prohibit the direct or indirect ownership by Purchaser (together with
its subsidiaries and affiliates) of more than 9.8% of the Company’s outstanding
capital stock and, in the event the shares of capital stock acquired by
Purchaser pursuant to this Agreement or otherwise exceed such limits, give the
Company certain repurchase rights on the terms set forth in the Company’s
Charter and result in the conversion of certain shares of capital stock held by
the Purchaser into excess stock which will be held for the benefit of a
charitable beneficiary on the terms set forth in the Company’s Charter.

3. Representations and Warranties of the Company. The Company represents and
warrants that:

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Act”) and meets the requirements pursuant to the
standards for such Form as (i) are in effect on the date hereof and (ii) were in
effect immediately prior to October 21, 1992. The Company’s Registration
Statement (as defined below) was declared effective by the SEC (as defined
below) and the Company has filed such post effective amendments thereto as may
be required under applicable law prior to the execution of this Agreement and
each such post-effective amendment became effective. The SEC has not issued, nor
to the Company’s knowledge, has the SEC threatened to issue or intends to issue,
a stop order with respect to the Registration Statement, nor has it otherwise
suspended or withdrawn the effectiveness of the Registration Statement or, to
the Company’s knowledge, threatened to do so, either temporarily or permanently,
nor, to the Company’s knowledge, does it intend to do so. On the effective date,
the Registration Statement complied in all material respects with the
requirements of the Act and the rules and regulations promulgated under the Act
(the “Regulations”); at the effective date the Basic Prospectus (as defined
below) complied, and at the Closing the Prospectus (as defined below) will
comply, in all material respects with the requirements of the Act

 

- 2 -



--------------------------------------------------------------------------------

and the Regulations; each of the Basic Prospectus and the Prospectus; as of its
date and at the Closing Date did not, does not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the representations and warranties in this subsection
shall not apply to statements in or omissions from the Prospectus made in
reliance upon and in conformity with information furnished to the Company in
writing by or on behalf of any of the Purchasers, CSCA Capital Advisors, LLC, in
its capacity as placement agent (“Placement Agent”), any Investment Advisers or
Broker-Dealers, or any of their respective affiliates, expressly for use in the
Prospectus. As used in this Agreement, the term “Registration Statement” means
the shelf registration statement on Form S-3 (File No. 333-208953) as declared
effective by the Securities and Exchange Commission (the “SEC”), including
exhibits, financial statements, schedules and documents incorporated by
reference therein. The term “Basic Prospectus” means the prospectus included in
the Registration Statement, as amended, or as supplemented. The term “Prospectus
Supplement” means the prospectus supplement specifically relating to the
Securities to be filed with the SEC pursuant to Rule 424 under the Act in
connection with the sale of the Securities hereunder. The term “Prospectus”
means the Basic Prospectus and the Prospectus Supplement taken together. The
term “Preliminary Prospectus” means any preliminary form of Prospectus
Supplement used in connection with the marketing of the Securities. Any
reference in this Agreement to the Registration Statement, the Prospectus or any
Preliminary Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein as of the date hereof or the date of the
Prospectus or any Preliminary Prospectus as the case may be, and any reference
herein to any amendment or supplement to the Registration Statement, the
Prospectus or any Preliminary Prospectus shall be deemed to refer to and include
any documents filed after the date of such documents and through the date of
such amendment or supplement under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and so incorporated by reference.

(b) Since the date as of which information is given in the Registration
Statement and the Prospectus, except as otherwise stated therein, (i) there has
been no material adverse change or any development which could reasonably be
expected to give rise to a prospective material adverse change in or affecting
the condition, financial or otherwise, or in the earnings, business affairs or,
to the Company’s knowledge, business prospects of the Company and the
subsidiaries of the Company, if any (the “Subsidiaries”), considered as one
enterprise, whether or not arising in the ordinary course of business,
(ii) there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (iii) other than regular quarterly dividends, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its shares of equity securities.

(c) The Company has been duly organized as a corporation and is validly existing
in good standing under the laws of the State of Maryland. Each of the
Subsidiaries of the Company has been duly organized and is validly existing in
good standing under the laws of its jurisdiction of organization. Each of the
Company and its Subsidiaries has the required power and authority to own and
lease its properties and to conduct its business

 

- 3 -



--------------------------------------------------------------------------------

as described in the Prospectus; and each of the Company and its Subsidiaries is
duly qualified to transact business in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.

(d) As of the date hereof, the authorized capital stock of the Company consists
of 38,500,000 shares of Common Stock, par value $0.001 per share (the “Common
Stock”), 4,450,000 shares of Senior Common Stock, par value $0.001 per share
(the “Senior Common Stock”), 2,600,000 shares of Series A Cumulative Redeemable
Preferred Stock (the “Series A Preferred Stock”), 2,750,000 shares of Series B
Cumulative Redeemable Preferred Stock (the “Series B Preferred Stock”) and
1,700,000 shares of Series C Cumulative Redeemable Preferred Stock (the “Series
C Preferred Stock,” together with the Series A Preferred Stock and the Series B
Preferred Stock, the “Preferred Stock,” and, collectively, the “Capital Stock”),
of which 22,613,352 shares of Common Stock, 959,552 shares of Senior Common
Stock, 1,000,000 shares of the Series A Preferred Stock, 1,264,000 shares of
Series B Preferred Stock and 1,540,000 shares of Series C Preferred Stock are
issued and outstanding and 15,886,648 shares of Common Stock, 1,600,000 shares
of Series A Preferred Stock, 1,486,000 shares of Series B Preferred Stock,
160,000 shares of Series C Preferred Stock and 3,490,448 shares of Senior Common
Stock are authorized and unissued (without giving effect to any Securities
issued or to be issued as contemplated by this Agreement or any reclassification
of any shares of Common Stock into Shares of Series D Preferred Stock in
connection with the transaction contemplated by this Agreement). As of the
Closing Date (after giving effect to the filing and effectiveness of the
Articles Supplementary as contemplated by Section 8 hereof), the authorized
Capital Stock of the Company will consist of 32,500,000 shares of Common Stock,
4,450,000 shares of Senior Common Stock, 2,600,000 shares of Series A Preferred
Stock, 2,750,000 shares of Series B Preferred Stock, 1,700,000 shares of Series
C Preferred Stock and 6,000,000 shares of Series D Preferred Stock, of which
22,613,352 shares of Common Stock, 959,552 shares of Senior Common Stock,
1,000,000 shares of Series A Preferred Stock, 1,264,000 shares of Series B
Preferred Stock, 1,540,000 shares of Series C Preferred Stock and 1,043,725
shares of Series D Preferred Stock will be issued and outstanding and 9,886,648
shares of Common Stock, 3,490,448 shares of Senior Common Stock, 1,600,000
shares of Series A Preferred Stock, 1,486,000 shares of Series B Preferred
Stock, 160,000 shares of Series C Preferred Stock and 4,800,000 shares of Series
D Preferred Stock will be authorized and unissued. The issued and outstanding
shares of the Company have been duly authorized and validly issued and are fully
paid and non-assessable; the Shares have been duly authorized, and when issued
in accordance with the terms of the Charter (after giving effect to the filing
and effectiveness of the Articles Supplementary as contemplated by Section 8
hereof) and delivered as contemplated hereby, will be validly issued, fully paid
and non-assessable; the Company has applied for approval for the listing of the
Series D Preferred Stock on the NASDAQ Global Select Market and will use its
best efforts to effect such listing within the time period specified in the
Prospectus; the Senior Common Stock, the Series A Preferred Stock, the Series B
Preferred Stock, the Series C Preferred Stock and the Series D Preferred Stock
of the Company conform to all statements relating thereto contained in the
Prospectus; and the issuance of the Securities is not subject to preemptive or
other similar rights.

 

- 4 -



--------------------------------------------------------------------------------

(e) Neither the Company nor any of its Subsidiaries is in violation of its
organizational documents or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, loan agreement, note, lease or other instrument or
agreement to which the Company or any of its Subsidiaries is a party or by which
it or any of them are bound, or to which any of the property or assets of the
Company or any of its Subsidiaries is subject, except where such violation or
default would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise; and the execution, delivery and performance of this Agreement, and
the issuance and delivery of the Securities and the consummation of the
transactions contemplated herein have been duly authorized by all necessary
action and will not conflict with or constitute a material breach of, or
material default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any material property or assets of the Company or any
of its Subsidiaries pursuant to, any material contract, indenture, mortgage,
loan agreement, note, lease or other instrument or agreement to which the
Company or any of its Subsidiaries is a party or by which it or any of them are
bound, or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, nor will any such action result in any violation of the
provisions of the Charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any law, administrative regulation or
administrative or court decree applicable to the Company.

(f) The Company is organized in conformity with the requirements for
qualification and, as of the date hereof and as of the Closing, operates in a
manner that qualifies it as a “real estate investment trust” under the Internal
Revenue Code of 1986, as amended, and the rules and regulations thereunder and
will be so qualified after giving effect to the sale of the Securities.

(g) Neither the Company nor its Subsidiaries are required to be registered under
the Investment Company Act of 1940, as amended.

(h) No legal or governmental proceedings are pending to which the Company or any
of its Subsidiaries is a party or to which the property of the Company or any of
its Subsidiaries is subject that are required to be described in the
Registration Statement or the Prospectus and are not described therein, and to
the knowledge of the Company, no such proceedings have been threatened against
the Company or any of its Subsidiaries or with respect to any of their
respective properties that are required to be described in the Registration
Statement or the Prospectus and are not described therein.

(i) No authorization, approval or consent of or filing with any court or United
States federal or state governmental authority or agency is necessary in
connection with the sale of the Securities hereunder except for the filing and
effectiveness of the Articles Supplementary as contemplated by Section 8 hereof
and except such as may be required under the Act or the Regulations or state
securities laws or real estate syndication laws.

 

- 5 -



--------------------------------------------------------------------------------

(j) The Company and its Subsidiaries possess such certificates, authorities or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct the business now conducted by them, except where
the failure to possess such certificates, authority or permits would not have a
material adverse effect on the condition, financial or otherwise, or the
earnings, business affairs or, to the Company’s knowledge, business prospects of
the Company and its Subsidiaries considered as one enterprise. Neither the
Company nor any of its Subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate, authority or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect the
condition, financial or otherwise, or the earnings, business affairs or, to the
Company’s knowledge, business prospects of the Company and its Subsidiaries
considered as one enterprise, nor, to the knowledge of the Company, are any such
proceedings threatened or contemplated.

(k) The Company has full power and authority to enter into this Agreement, and
this Agreement has been duly authorized, executed and delivered by the Company
and constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms except as may be limited by the
Enforceability Exceptions.

(l) As of the dates set forth therein or incorporated by reference, the Company
had good and marketable title to all of the properties and assets reflected in
the audited financial statements contained in the Prospectus, subject to no
lien, mortgage, pledge or encumbrance of any kind except (i) those reflected in
such financial statements, (ii) as are otherwise described in the Prospectus,
(iii) as do not materially adversely affect the value of such property or
interests or interfere with the use made or proposed to be made of such property
or interests by the Company and each of its Subsidiaries or (iv) those which
constitute customary provisions of mortgage loans secured by the Company’s
properties creating obligations of the Company with respect to proceeds of the
properties, environmental liabilities and other customary protections for the
mortgagees.

(m) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(n) The statements set forth in the Basic Prospectus under the caption
“Description of Capital Stock—Preferred Stock” and the statements set forth in
the Prospectus Supplement under the caption “Description of Series D Preferred
Stock” in so far as such statements purport to summarize provisions of laws or
documents referred to therein, are correct in all material respects and fairly
present the information required to be presented therein.

 

- 6 -



--------------------------------------------------------------------------------

4. Representations and Warranties of the Investment Advisers. To induce the
Company to enter into this Agreement, each of the Investment Advisers hereby
represents and warrants as to itself only that:

(a) It is an investment adviser duly registered with the SEC under the
Investment Advisers Act of 1940, as amended.

(b) It has been duly authorized to act as investment adviser on behalf of each
Client on whose behalf it is signing this Agreement (as identified under the
name of such Investment Adviser on Schedule B hereto) and has the sole authority
to make the investment decision to purchase Securities hereunder on behalf of
such Client. An investment in the Series D Preferred Stock is a suitable
investment for each Client.

(c) It has the power and authority to enter into and execute this Agreement on
behalf of each of the Clients listed under its name on Schedule B hereto.

(d) This Agreement has been duly authorized, executed and delivered by it and,
assuming it has been duly authorized, executed and delivered by the Company,
constitutes a legal, valid and binding agreement of such Investment Adviser,
enforceable against it in accordance with its terms except as may be limited by
the Enforceability Exceptions.

(e) It has received a copy of the Company’s Basic Prospectus dated February 1,
2016 and Prospectus Supplement dated May 16, 2016.

5. Representations and Warranties of the Broker-Dealers. To induce the Company
to enter into this Agreement, each Broker-Dealer represents and warrants as to
itself only that:

(a) It is duly registered and in good standing as a broker-dealer under the
Exchange Act and is licensed or otherwise qualified to do business as a
broker-dealer with the National Association of Securities Dealers, Inc. and in
all States in which it will offer any Securities pursuant to this Agreement.

(b) Assuming the Prospectus complies with all relevant provisions of the Act in
connection with the offer and sales of Series D Preferred Stock, each
Broker-Dealer will conduct all offers and sales of Series D Preferred Stock in
compliance with the Act, the Exchange Act and all rules and regulations
promulgated thereunder.

(c) It has delivered a copy of the Prospectus to each Purchaser set forth under
its name on Schedule C hereto.

(d) It is authorized to execute and deliver this Agreement on behalf of each
Customer on whose behalf it is signing this Agreement (as identified under the
name of such Broker-Dealer on Schedule C hereto) and such power has not been
revoked.

(e) This Agreement has been duly authorized, executed and delivered by it and,
assuming it has been duly authorized, executed and delivered by the Company,
constitutes a legal, valid and binding agreement of such Broker-Dealer,
enforceable against it in accordance with its terms except as may be limited by
the Enforceability Exceptions.

 

- 7 -



--------------------------------------------------------------------------------

6. Conditions to Obligations of the Parties.

(a) The Purchasers’ several obligations to purchase the Securities shall be
subject to the following conditions having been met:

(i) the representations and warranties set forth in Section 3 of this Agreement
shall be true and correct with the same force and effect as though expressly
made at and as of the Closing,

(ii) the Placement Agent shall have received an opinion from Venable LLP,
Maryland counsel to the Company, dated as of the date of the Closing, addressed
to the Placement Agent and the Direct Purchasers, Investment Advisers and
Broker-Dealers who sign this Agreement substantially in the form attached hereto
as Exhibit A,

(iii) the Placement Agent shall have received one or more opinions from Bass,
Berry & Sims PLC, special securities counsel to the Company, dated as of the
date of the Closing, addressed to the Placement Agent and the Direct Purchasers,
Investment Advisers and Broker-Dealers who sign this Agreement substantially in
the form attached hereto as Exhibit B,

(iv) the Placement Agent shall have received a comfort letter from
PricewaterhouseCoopers LLP, dated as of the Closing, substantially in the form
attached hereto as Exhibit C,

(v) The Articles Supplementary contemplated by Section 8 hereof shall have been
filed and become effective, and

(vi) on the Closing Date, the Company shall have delivered to the Placement
Agent a certificate of the Chief Executive Officer and Chief Financial Officer
of the Company, dated as of the Closing Date, setting forth that each of the
representations and warranties contained in this Agreement shall be true on and
as of the Closing Date as if made as of the Closing Date and each of the
conditions and covenants contained herein shall have been complied with to the
extent compliance is required prior to Closing, and shall have delivered such
other customary certificates as the Placement Agent shall have reasonably
requested.

(b) The Company’s obligation to issue and sell the Securities shall be subject
to the following conditions having been met:

(i) the representations and warranties set forth in Sections 2, 4 and 5 of this
Agreement shall be true and correct with the same force and effect as though
expressly made at and as of the Closing and

(ii) the Settlement Agent (as defined below) shall have received payment in full
for the Purchase Price for the Securities by federal wire of immediately
available funds, in an amount not less than the aggregate amount of $24 million
prior to the payment of fees and expenses.

 

- 8 -



--------------------------------------------------------------------------------

7. Closing. Provided that the conditions set forth in Section 6 hereto and the
last sentence of this Section 7 have been met or waived at such time, the
transactions contemplated hereby shall be consummated on May 25, 2016, or at
such other time and date as the parties hereto shall agree (each such time and
date of payment and delivery being herein called the “Closing”). At the Closing,
settlement shall occur through Weeden & Co. LP (the “Settlement Agent”), or an
affiliate thereof, on a delivery versus payment basis through the DTC ID System.

8. Covenants. The Company hereby covenants and agrees that (i) subject to all
Purchasers consummating the purchase of the Securities at the Closing, the
Company will use the proceeds of the offering contemplated hereby as set forth
under the caption “Use of Proceeds” in the Prospectus Supplement and (ii) prior
to the Closing, the Company will file articles supplementary to reflect the
reclassification and designation of 6,000,000 shares of Common Stock into shares
of Series D Preferred Stock (the “Articles Supplementary”) with the State
Department of Assessments and Taxation of Maryland, and will cause the Articles
Supplementary to become effective prior to the Closing.

9. Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, by written notice promptly given to the
other parties hereto, at any time prior to the Closing by the Company, on the
one hand, or if the Closing shall not have occurred on or prior to June 30, 2016
by any Purchaser on the other; provided that the Company or such Purchaser, as
the case may be, shall not be entitled to terminate this Agreement pursuant to
this Section 9 if the failure of Closing to occur on or prior to such dates
results primarily from such party itself having materially breached any
representation, warranty or covenant contained in this Agreement.

10. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing and, if to the Purchasers, shall be
sufficient in all respects if delivered or sent by facsimile to (212) 446-9181
or by certified mail to CSCA Capital Advisors, LLC, 800 Third Avenue, 25th
Floor, New York, NY, 10022, Attention: Bradley Razook, and, if to the Company,
shall be sufficient in all respects if delivered or sent to the Company by
facsimile to (703) 287-5854 or by certified mail to the Company at 1521
Westbranch Drive, Suite 100, McLean, Virginia 22102, Attention: Danielle Jones,
Chief Financial Officer.

11. Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of New York, without regard to
conflict of laws principles.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may be amended
only in a writing that is executed by each of the parties hereto.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be the same Agreement. Executed counterparts may be delivered by
facsimile.

 

- 9 -



--------------------------------------------------------------------------------

14. Construction. When used herein, the phrase “to the knowledge of” the Company
or “known to” the Company or any similar phrase means the actual knowledge of
the Chief Executive Officer or the Chief Financial Officer of the Company and
includes the knowledge that such officers would have obtained of the matter
represented after reasonable due and diligent inquiry of those employees of the
Company whom such officers reasonably believe would have actual knowledge of the
matters represented.

15. Free Writing Prospectus Legend. The Company has filed a registration
statement (including a prospectus) with the SEC for the offering to which this
communication relates. Before you invest, you should read the prospectus in that
registration statement and other documents the Company has filed with the SEC
for more complete information about the Company and this offering. You may get
these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
Alternatively, the Company or CSCA Capital Advisors, LLC will arrange to send
you the prospectus if you request it by calling (212) 446-9177.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed and delivered as of the date first above written.

 

GLADSTONE COMMERCIAL CORPORATION By:       Name:   Title:



--------------------------------------------------------------------------------

DIRECT PURCHASERS [                    ] By:       Name: [                    ]
  Title:   [                    ]



--------------------------------------------------------------------------------

INVESTMENT ADVISERS [                    ] on behalf of itself (solely with
respect to Section 4) and each Client set forth under its name on Schedule B By:
      Name: [                    ]   Title:   [                    ]



--------------------------------------------------------------------------------

CUSTOMERS Each of the Several persons or entities listed under the heading
“Account Name” on Attachment [                        ] to Schedule C hereto By:
  [                    ], as agent and attorney-in-fact By:       Name:   Title:
[                    ] on behalf of itself and solely with respect to Section 5
By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME OF DIRECT PURCHASERS                NUMBER OF SHARES

            [                     ]

                           [                      ]

Schedule A - Page 1



--------------------------------------------------------------------------------

SCHEDULE B

 

NAME OF INVESTMENT ADVISER                    NUMBER OF SHARES

[                     ]

               CLIENTS                [                    ]   

Schedule B - Page 1



--------------------------------------------------------------------------------

SCHEDULE C

 

NAME OF BROKER DEALER:    NUMBER OF SHARES             [                    ]   

Customers for whom it is signing this Agreement as agent and attorney-in-fact:

 

   The amount set forth opposite such name on Attachment [    ] to Schedule C
hereto under the heading “Amount” (in the aggregate [                    ]) Each
of the several persons or entities set forth under the heading “Account Name” on
Attachment [    ] to Schedule C hereto   

Schedule C - Page 1



--------------------------------------------------------------------------------

SCHEDULE D

Aggregate Purchase Amount

 

                                                              

Schedule D - Page 1